Citation Nr: 1516019	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  11-04 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to additional accrued benefits based on entitlement to an effective date prior to December 1, 2008 for the grant of death pension with aid and attendance for the Veteran's widow.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1941 to October 1945.  He died on April [redacted], 1995, and his widow was recognized as his substitute.  The Veteran's widow, however, passed away on April [redacted], 2009, but, her daughter, the appellant, has since been recognized as her substitute.

This appeal is from a March 2009 rating decision of the Department of Veterans Affairs (VA) St. Petersburg, Florida, regional office (RO), which granted aid and attendance for the Veteran's widow assigning an effective date of December 1, 2008.  The appellant seeks payment of compensation for aid and attendance from an earlier date. 

The appellant and her husband testified at a videoconference hearing in October 2014 before the undersigned Acting Veterans Law Judge of the Board (AVLJ).  In addition, the appellant submitted additional evidence during the hearing and waived her right to have the RO, as the Agency of Original Jurisdiction (AOJ), initially consider it, preferring instead to have the Board do so in the first instance.  38 C.F.R. §§ 20.800, 20.1304 (2014).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of a petition to reopen a claim of entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C. 1151 has been raised by the record in a July 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. The Veteran's widow's initial claim for non-service connected death pension was denied in unappealed September 1995 and December 1996 rating decision.

2. The Veteran's widow's initial claim for the need for aid and attendance was denied in an unappealed November 1996 rating decision. 

3. The appellant filed another claim as her mother's authorized power of attorney for the need for death pension with aid and attendance that was received by VA on December 1, 2008. 


CONCLUSION OF LAW

The criteria for an effective date earlier than December 1, 2008, for the grant of death pension with aid and attendance have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.351, 3.352, 3.400 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014), sets forth VA's duties to notify and assist with development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2014).

In this case, the appellant appeals from the assigned effective date following a grant of death pension with aid and attendance for the Veteran's widow.  Where a claim has been substantiated and an effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to this "downstream" element does not trigger additional 38 U.S.C.A. § 5103(a) notice. See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). She has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009).

In addition, all measures have been undertaken to assist with development of this matter.  Further VA development of the claim is not required, as the appellant's contentions for an earlier effective date do not implicate additional medical evidence.  The record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.

Finally, the appellant's husband testified on her behalf at a Board hearing.  The hearing was adequate as the AVLJ who conducted the hearing explained the issue and elicited testimony to support the appellant's contentions.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. Whether Entitlement to Additional Accrued Benefits Based on Entitlement to an Effective Date Prior to December 1, 2008 for the Grant of Death Pension with Aid and Attendance for the Veteran's Widow is Warranted

The term dependency and indemnity compensation means a monthly payment made by the Department of Veterans Affairs to a surviving spouse, child, or parent because of a service-connected death occurring after December 31, 1956.  Basic entitlement for a surviving spouse exists if the Veteran's death occurred on or after January 1, 1957.  38 C.F.R. § 3.5 (2014).

Special monthly dependency and indemnity compensation in the form of increased dependency and indemnity compensation is payable to a surviving spouse who is in need of aid and attendance, or, if not in need of aid and attendance, who is housebound.  38 U.S.C.A. §§ 1311, 1315 (West 2014). 

The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The criteria to be applied in determining whether a surviving spouse is in need of regular aid and attendance is as follows: (1) the spouse is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of a mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a) , which is to say, an inability of the claimant to dress or undress herself, or to keep herself ordinarily clean and presentable; a frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; inability of the claimant to feed herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment.  "Bedridden" would be a proper basis for the determination.
With regard to the appellant's claim seeking an earlier effective date for the award of aid and attendance benefits, 38 C.F.R. § 3.402  provides a specific rule governing the effective date of an award of aid and attendance or housebound benefits for a surviving spouse.  Generally, an award of a higher rate of dependency and indemnity compensation based on the need for aid and attendance will be effective the date the claim for that benefit was received or the date entitlement to that benefit arose, whichever is later.  The regulation provides for two limited exceptions.  First, when an award of dependency and indemnity compensation based on an original or reopened claim is effective for a period prior to date of receipt of the claim, any additional dependency and indemnity compensation payable to the surviving spouse by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  38 C.F.R. § 3.402(c)(1) (2014).  Second, for the purpose of granting aid and attendance benefits, the date of departure from a hospital, institutional, or domiciliary care at VA expense may be constitute the date of receipt of the claim.  38 C.F.R. § 3.402(c)(2) (2014). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. §§ 3.151(a), 3.152(a) (2012).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  An informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a) (2014).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014).  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. §§ 3.151, 3.152, 3.155 (2014).

The appellant contends that an earlier effective date should be assigned for the grant of death pension with aid and attendance for the Veteran's widow, the appellant's mother.  The appellant contends initially that her mother filed an appeal to the December 1996 denial for nonservice-connected death pension in January 1997.  She further contends that a claim for regular aid and attendance was filed in August 2008 after her mother was placed in an assisted living facility in May 2007.  Finally the appellant noted that she had not received a payment of $3, 168.00 granted in the March 2009 rating decision. 

Initially, the Board notes that a review of the claims file reflects that VA sent payment of $3,168.00 to the appellant in February 2010.  As such, this contention need not be addressed any further.  

With regard to the appellant's other contentions, the Veteran's widow applied for nonservice-connected death pension benefits in June 1995, which was denied in September 1995 because her income exceeded the limits.  It was again denied in December 1996 for the same reason.  She also submitted medical records in May 1995, inferring a claim for regular aid and attendance.  This was denied in an unappealed November 1996 rating decision.  Subsequently, the record indicates that the appellant filed a claim for regular aid and attendance on her mother's behalf as her power of attorney, which was received on December 1, 2008.  

The appellant, however, alleges that since her mother was placed in an assisted living facility in May 2007 and a claim for regular aid and attendance was filed in August 2008, she should be entitled to an earlier effective date.  The appellant submitted additional evidence in December 2014, in conjunction with her videoconference hearing, claiming that her mother filed an NOD in January 1997 appealing the December 1996 decision denying nonservice-connected death pension benefits.  
  
A review of the claims file, however, does not contain any communication from the appellant that may be reasonably construed as a formal claim or informal claim for death pension with regular aid and attendance received by VA prior to December 1, 2008.  See 38 C.F.R. §§ 3.151, 3.155 (2014).  While the appellant submitted additional evidence in December 2014 indicating that her mother filed an NOD in January 1997 to the December 1996 decision denying the claim for nonservice-connected death pension benefits and that her mother was placed in an assisted living facility in June 2008, there is no indication that these documents were received by VA prior to December 1, 2008.  

In summary, there is no basis for assigning an effective date prior to December 1, 2008 for the benefit in question.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to additional accrued benefits based on entitlement to an effective date prior to December 1, 2008 for the grant of death pension with aid and attendance for the Veteran's widow is denied.



____________________________________________
Cynthia M. Bruce
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


